DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hama et al. (US 2017/0277934) in view of Wyrwas et al. (US 2017/0124376) further considered with Ichimura et al. (US 2011/0013074).
In regard to claim 1, Hama et al. teach an imaging device comprising: a light source (element 111); and an imaging element configured to acquire signals individually from the light in two different wavelength bands (fig. 4 elements 120 and 150), wherein the two different wavelength bands include a first wavelength band from 400 to 580 nm for use in dermatoglyphic pattern authentication (paragraph 30, second image with short-wavelength (paragraph 26 less than 600 nm) is used for fingerprint detection), and a second wavelength band of 650 nm or more mainly including near-infrared rays for use in vein authentication (paragraph 30, long-wavelength used for vein detection) but does not teach a light source configured to radiate light in at least two different wavelength bands (Hama et al. teach a single white light source, paragraph 26); a transparent substrate on the imaging element; a plurality of image forming lenses between the imaging element and the transparent substrate; and a light shielding film between a first image forming lens of the plurality of image forming lenses and a second image forming lens of the plurality of image forming lenses.
Wyrwas et al. teach a light source configured to radiate light in at least two different wavelength bands (fig. 3 and paragraph 47).

At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Hama et al. with the light source of Wyrwas et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Hama et al. with the light source of Wyrwas et al. because the light source of Wyrwas et al. would work equally as well in the apparatus of Hama et al. as it does separately and would provide predictable results.
Ichimura et al. teach a transparent substrate on the imaging element (element 11 and paragraph 27); a plurality of image forming lenses between the imaging element and the transparent substrate (elements 10 between elements 11 and 14); and a light shielding film between a first image forming lens of the plurality of image forming lenses and a second image forming lens of the plurality of image forming lenses (elements 13).
The three are analogous art because they all deal with the same field of invention of fingerprint detection.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Hama et al. and Wyrwas et al. with the lens array of Ichimura et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Hama et al. and Wyrwas et al. with the lens array of Ichimura et al. because it would enable the device to focus on elements over a wide area.
In regard to claim 2, Hama et al. teach wherein the imaging element is configured to acquire a signal from light radiated from the light source and reflected off an authentication target object (fig. 4).
In regard to claim 3, Hama et al. teach wherein the light source and the imaging element are disposed on a same side with respect to an authentication target object (fig. 4).
In regard to claim 4, Wyrwas et al. teach wherein the light source is configured to radiate the light in the first wavelength band and the light in the second wavelength band simultaneously (fig. 3 and paragraph 47, the light form the light source contacts with infrared and visible quantum dots and emits light).

In regard to claim 8, Hama et al. teach wherein the imaging element includes a first photoelectric conversion unit and a second photoelectric conversion unit, the first photoelectric conversion unit is configured to convert the light in the first wavelength band into an electrical signal, and the second photoelectric conversion unit is configured to convert the light in the second wavelength band into an electrical signal (fig. 4 and paragraph 38. The filter separates the wavelength components and the camera reads them separately. The filter is part of the first and second conversion unit).
In regard to claim 12, Wyrwas et al. teach a transparent substrate disposed between the imaging element and an authentication target object (element 102).
In regard to claim 15, Ichimura et al. teach wherein the plurality of image forming lenses is configured to form an image on the imaging element (fig. 3).
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hama et al. in view of Wyrwas et al. further considered with Ichimura et al. and a second embodiment of Hama et al.
In regard to claim 6, Hama et al., Wyrwas et al. and Ichimura et al. teach all the elements of claim 6 except wherein the light source is configured to radiate the light in the first wavelength band and the light in the second wavelength band with a time lag.
A second embodiment of Hama et al. teach wherein the light source is configured to radiate the light in the first wavelength band and the light in the second wavelength band with a time lag (paragraph 41).
The four are analogous art because they all deal with the same field of invention of fingerprint detection.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Hama et al., Wyrwas et al. and Ichimura et al. with the successive light emission of the 
In regard to claim 7, the second embodiment of Hama et al. teach wherein the imaging element lacks one or both of a color filter and a dielectric multilayer film (paragraph 41, no special restrictions on camera).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hama et al. in view of Wyrwas et al. further considered with Ichimura et al. and Klem et al. (US 2009/0152664).
In regard to claim 9, Hama et al., Wyrwas et al. and Ichimura et al. teach all the elements of claim 9 except wherein the first photoelectric conversion unit and the second photoelectric conversion unit are stacked in a direction perpendicular to an imaging surface.
Klem et al. teach wherein the first photoelectric conversion unit and the second photoelectric conversion unit are stacked in a direction perpendicular to an imaging surface (fig. 3a, the photosensor has numerous stacked sensitive regions for separate wavelengths in the direction perpendicular to the radiation).
The four are analogous art because they all deal with the same field of invention of fingerprint detection.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Hama et al., Wyrwas et al. and Ichimura et al. with the photodetector of Klem et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Hama et al., Wyrwas et al. and Ichimura et al. because using the photosensor of Klem et al. rather than the filter structure of Hama et al. would reduce the number of parts.
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hama et al. in view of Wyrwas et al. further considered Ichimura et al. and Su et al. (US 9213438).
In regard to claim 10, Hama et al., Wyrwas et al. and Ichimura et al. teach all the elements of claim 10 except wherein the first photoelectric conversion unit and the second photoelectric conversion unit are arranged in a direction horizontal to an imaging surface.

The four are analogous art because they all deal with the same field of invention of fingerprint detection.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Hama et al., Wyrwas et al. and Ichimura et al. with the photodetectors of Su et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Hama et al., Wyrwas et al. and Ichimura et al. with the photodetectors of Su et al. because using the photosensors of Su et al. would work equally as well in the apparatus of Hama et al. as it does separately and would provide predictable results.
In regard to claim 11, Su et al. teach the first image forming lens is configured to collect light in the first wavelength band onto the first photoelectric conversion unit, the second image forming lens is configured to collect light in the second wavelength band onto the second photoelectric conversion unit, and an optical feature of the first image forming lens is different from an optical feature of the second image forming lens (elements 1028 and 1034, each lens is used for a different wavelength giving them different optical features).
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hama et al. in view of Wyrwas et al. further considered with Ichimura et al. and Jones et al. (US 2017/0220844).
In regard to claim 13, Hama et al., Wyrwas et al. and Ichimura et al. teach all the elements of claim 13 except wherein the transparent substrate includes at least one or more light shielding films, and the light shielding film is disposed in a direction perpendicular to an imaging surface of the imaging element.
Jones et al. teach wherein the transparent substrate includes at least one or more light shielding films, and the light shielding film is disposed in a direction perpendicular to an imaging surface of the imaging element (fig. 4 element 401, the shielding film is disposed below the surface in a perpendicular direction).

At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Hama et al., Wyrwas et al. and of Su et al. with the apertures of Jones et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Hama et al., Wyrwas et al. and of Su et al. with the apertures of Jones et al. because it would improve image detection and reduce interference.
In regard to claim 14, Jones et al. teach wherein the light shielding film is disposed in a direction horizontal to the imaging surface, and the light shielding film disposed in the horizontal direction has at least one or more pinholes (fig. 4 element 401).
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R HALEY whose telephone number is (571)272-0574.  The examiner can normally be reached on 7:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH R HALEY/             Primary Examiner, Art Unit 2623